                      UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


BILLIE JOE CHAPMAN,             AMENDED JUDGEMENT IN A CIVIL CASE
      Petitioner,

vs.


CAPTAIN FNU BROWN,                           CASE NO: 19-1041-STA-jay

      Respondent.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Denying Leave to Proceed In Forma Pauperis and Dismissing Case
Without Prejudice entered on May 6, 2019, this cause is hereby
DISMISSED without prejudice.




                                             APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 5/6/2019                        THOMAS M. GOULD
                                      Clerk of Court

                                             s/Maurice B. BRYSON
                                      (By)    Deputy Clerk
